Citation Nr: 1526969	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include ischemic heart disease and valvular heart disease. 

2.  Entitlement to an increased rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than May 20, 2013 for the assignment of a 50 percent rating for PTSD. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

5.  Entitlement to an extraschedular rating for service-connected PTSD.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a September 2014 Board decision, service connection for a heart disorder was remanded for a VA examination pursuant to a December 2013 Joint Motion for Remand.  Since it appears that the RO has not yet completed the September 2014 remand directives and since the Board is remanding the issue of entitlement to a TDIU, the Board has again remanded the issue of entitlement to service connection for a heart disorder as the issue of entitlement to service connection for a heart disorder and entitlement to TDIU are intertwined.  
    
The issues of entitlement to service connection for a heart disorder, entitlement to TDIU, and entitlement to an extraschedular rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the PTSD has not been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.

2.  A December 2006 Board decision denied entitlement to a rating in excess of 30 percent for PTSD.  The Veteran did not appeal this decision to the Court.  

3.  On May 20, 2013, the RO received a claim of entitlement to an increased rating for PTSD.  

4.  There is no factually ascertainable basis to conclude that the Veteran's PTSD increased in severity within the year before VA received his claim.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria for an effective date prior to May 20, 2013 for the assignment of a 50 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify  

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard May 2013 letter satisfied the duty to notify provisions.  
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records specifically related to his psychiatric treatment that VA should seek to obtain on his behalf.  

The Veteran was provided with a June 2013 VA examination.  The examination report is adequate to determine the severity of his PTSD symptoms as the examiner conducted an appropriate evaluation of the Veteran, considered the Veteran's lay contentions, and noted examination findings as to the severity and the extent of the Veteran's PTSD symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in June 2013.  As such, a new examination is not warranted.  See 38 C.F.R. § 3.327(a) (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
      
Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 
  
A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 71 to 80 is defined as a situation where if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The appeal period before the Board begins May 2013, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010). 

By way of background, the RO granted entitlement to PTSD in December 1994 and assigned a 10 percent rating, effective March 9, 1994.  A 30 percent rating was assigned in August 1996, effective November 21, 1995.  The Veteran filed an increased rating claim for PTSD in January 2004 and entitlement to a rating in excess of 30 percent for PTSD was denied by the Board in December 2006.  The decision was not appealed to the Court and became final.  The Veteran then filed another increased rating claim for PTSD on May 20, 2013.  The RO assigned a 50 percent rating for PTSD effective the date of the claim.  

Here, the Veteran contends that his PTSD is more severe than the currently assigned rating and that he is entitled to a higher rating.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD is more severe than the currently assigned 50 percent rating.  

The Veteran reports that his PTSD has gotten worse over the years.  He reports that he does not visit his family members, does not like to talk to people, does not like to work with other people, and does not like to be around loud noise.  See June 2013 lay statement.    

The Veteran was afforded a VA examination in June 2013.  The Veteran reported that he had "very few" friends and that he isolates himself from his family.  He also noted that he gets nervous in public settings, such as restaurants.  The examiner diagnosed the Veteran with PTSD and stated that his symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity and assigned him a GAF score of 56.  

The Veteran's VA treatment records confirm that he receives treatment for PTSD.  Treatment records on and after May 2012 reveal that the Veteran reports trouble sleeping, nightmares, and irritability.  It is noted that his judgment and insight are good, he denies suicidal and homicidal ideations, and he is fully oriented.  It is noted that the Veteran sometimes sees "shadows" but that he tries to ignore it.  His GAF scores ranged primarily from 60 to 65, with a GAF score of 58 in September 2012.  

In light of the foregoing, the Board finds that the Veteran's disability picture more closely approximates that of a 50 percent rating.  Initially, the Board notes that the June 2013 VA examination report noted that the Veteran has difficulty in adapting to stressful circumstances, including work or a worklike setting.  Although this is a symptom listed in the 70 percent rating under 38 C.F.R. § 4.130, there is no competent and credible medical evidence of record that the Veteran has occupational and social impairments with deficiencies in most areas.  Moreover, the Board finds it significant that the June 2013 VA examiner specifically opined that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity, which is indicative of a 50 percent rating.  Additionally, at no point during the appeal period does the Veteran's GAF scores reflect serious symptoms.  The Board acknowledges the Veteran's report that he occasionally sees "shadows."  However, the Board notes that September 2012, August 2013, November 2013 treatment records reveal that the Veteran specifically denied delusions and hallucinations.  The Board further acknowledges the Veteran's competent reports of nightmares, sleep impairment, and irritability.  However, VA treatment records reveal that he is fully oriented, has normal insight and judgment, normal thought content, supportive relationships, and that he enjoys spending time with his family.  See October 2013 and November 2013 treatment records.  

Thus, the Board finds that the preponderance of the evidence is against a finding that the symptomology is more severe than currently assigned.  While the record reveals symptoms to include depressed mood, nightmares, anxiety, irritability, and difficulty in establishing and maintaining effective work and social relationships, his symptoms are adequately contemplated by a 50 percent rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective psychiatric examination, have more nearly approximately the criteria of a 50 percent rating and have not manifested to such severity to warrant a finding in excess of 50 percent at any time during the appeals period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).   

Earlier Effective Date 

VA has a duty to provide notification to the Veteran with respect to establishing benefits and a duty to assist with development of evidence.  The Veteran does not report that there is any outstanding evidence specific to the effective date claim that should be associated with the claims file.  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duty to notify and assist is necessary as to this claim.  Mason v. Principi, 16 Vet. App. 129 (2002).

As noted above, the Veteran contends that he is entitled to a rating in excess of 50 percent for PTSD prior to May 20, 2013.  Upon review of the record, the Board finds that there is no basis for the award of an effective date earlier than May 20, 2013 for the assignment of a 50 percent rating. 

In the instant case, the Veteran was granted service connection for PTSD in December 1994 and assigned a 10 percent rating, effective March 9, 1994.  A 30 percent rating was assigned in August 1996, effective November 21, 1995.  The Veteran filed an increased rating claim for PTSD in January 2004.  Entitlement to a rating in excess of 30 percent for PTSD was denied by the Board in December 2006.  The December 2006 Board decision was not appealed to the Court and became final.  38 C.F.R. § 20.1100.  The Veteran has not alleged clear and unmistakable error in the December 2006 Board decision.  The Veteran then filed another increased rating claim for PTSD on May 20, 2013.  The RO assigned a 50 percent rating for PTSD effective the date the increased rating claim was received. 

The United States Court of Appeal for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.  

Upon reviewing the evidence of record, the Board concludes that the evidence does not provide a basis to conclude that the Veteran's service-connected PTSD increased in severity within the year before VA received his May 20, 2013 claim seeking an increased rating for PTSD.  The Board finds that the medical evidence of record, to include VA treatment records dated from May 2012, do not provide an adequate basis to conclude that the service-connected PTSD underwent any ascertainable increase in severity from May 2012 to May 2013 to warrant a higher rating.  VA treatment records from this time period reveal that the Veteran had normal insight, judgment, and thought process; no suicidal or homicidal ideations; and was fully oriented.  Although the Veteran noted sleep impairment and irritability, as well as seeing occasional "shadows," the Veteran described enjoying social and leisure activities with his family.  Moreover, his GAF scores ranged from 60 to 65 with one GAF score of 58 in September 2012.  One GAF score of 58 is alone not sufficient to warrant a higher rating.  The overall disability picture from May 2012 to May 2013 does not warrant occupational and social impairment with reduced reliability and productivity.  Thus, the Board finds that the 50 percent disability rating for PTSD did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier than the date of the claim.  See Gaston, 605 F.3d at 984 (Fed. Cir. 2010).  

 
ORDER

Entitlement to a schedular rating in excess of 50 percent for PTSD is denied. 

Entitlement to an effective date earlier than May 20, 2013 for the assignment of the 50 percent rating for PTSD is denied. 


REMAND

As noted above, the Board denied entitlement to service connection for a heart disorder in June 2013 without affording the Veteran a VA examination.  Pursuant to a December 2013 Joint Motion for Remand, a September 2014 Board decision remanded the issue for a VA examination.  Development has not yet been completed as to this claim.  However, the service connection claim for a heart disorder is intertwined with the adjudication of the TDIU claim currently before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the RO shall first complete the September 2014 remand directives. 

Moreover, the Board notes that the Veteran contended that stress due to "being around people" impacted his ability to work.  See June 2013 VA examination report.  A June 2014 lay statement indicated that the Veteran was no longer working due to a "breathing problem."  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  Upon remand, the RO shall afford the Veteran a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities.     

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disability and the effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for service-connected PTSD will also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any outstanding records of VA treatment dated after January 2014 related to the Veteran's heart disorder or his ability to work. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, onset, and etiology of his heart disorder and the impact of his service-connected disabilities on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.
4.  After any new evidence has been associated with the claims file, the Veteran should be afforded an examination to determine the nature and etiology of any valvular or ischemic heart disease. The claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination. All necessary tests should be performed and the results reported.

(A) The examiner should identify all current diagnoses of heart disorders. The examiner should reconcile any diagnoses with those already of record.

(B) For any diagnosed heart disorders, the examiner should offer an opinion as to whether it is at least as likely as not that such condition is related to the Veteran's military service, to include his service in Vietnam.  

Any opinions offered must be accompanied by supporting rationale.

5.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disabilities, e.g., the limitations and restrictions imposed by his service-connected impairments such as problems with communication, concentration, and inter-personal relationships.  

6.  Thereafter, the RO should adjudicate the claim for service connection for a heart disorder.  Then, adjudicate the claim of entitlement to TDIU, as well as the claim for a higher rating for PTSD based on an extraschedular rating.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


